EXHIBIT “1°
es ee ate we

NYSCEF DOC. NO.

Wet we ere er et a <= few ew ee A ro)

2 RECEIVED NYSCEF: 01/10/2017

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

Fr eee eee x Index No.:
CORAL REALTY, LLC, and CORAL

CRYSTAL, LLC et al.,

Plaintiffs, VERIFIED
-against-— COMPLAINT

FEDERAL INSURANCE COMPANY,

Defendant.

Plaintiffs, CORAL REALTY, LLC, and CORAL CRYSTAL,

LLC (hereinafter "CORAL”), by their attorneys, WILKOFSKY,
FRIEDMAN, KAREL & CUMMINS, as and for its Complaint, state upon
information and belief, as follows:

AS AND FOR A FIRST CAUSE OF ACTION (BREACH OF CONTRACT)

1. At all times herein mentioned CORAL REALTY, LLC, was an
is a limited liability company duly organized and existing
pursuant to the laws of the State of New York.

2. At all times herein mentioned CORAL CRYSTAL, LLC, was an
is a limited liability company duly organized and existing
pursuant to the laws of the State of New York.

3. Upon information and belief, Defendant was and is a
foreign corporation duly organized and existing under and by

virtue of the laws of the State of New Jersey.

1 aF 90
4. Upon information and belief, Defendant is duly licensed
and authorized to conduct business of insurance in the State of
New York including the issuance of the policy that is the
subject of this action.

5. This Court has jurisdiction of this action pursuant to
CPLR 3001 and 3017 (b).

6. Venue in this Court is proper under CPLR 503(a) (c).

7. An actual case and controversy of judiciable nature
exists between the parties involving the right to an obligation
of the parties under the FEDERAL INSURANCE COMPANY (hereinafter
“FEDERAL”) insurance contract.

8. Heretofore and on or about August 15, 2012, Defendant
issued a certain policy of liability insurance wherein and
whereby it insured Plaintiffs (hereinafter collectively “CORAL”)
under policy number 0099836120 00 for the policy period of
August 12, 2012 through August 12, 2013, a copy of said policy
annexed hereto as Exhibit “1.”

9. Under the aforesaid policy, CORAL’s properties,
including the property located at 129 Third Avenue, New York,
New York (hereinafter the “Subject Premises” and/or “129") were
insured for, inter alia, property damage, business income and
extra expense, ordinance or law combined coverage, arising out
of “Direct physical loss or damage . . . from any Covered Cause

of Loss.”

Q af 90
10. On or about and after December 5, 2012, the
aforementioned policy was in full force and effect.

11. On or about December 5, 2012, the Subject Premises
suffered damage due to a covered peril.

12. Plaintiffs’ premises at 129 Third Avenue was damaged as
the result of work being performed at the adjacent premises 133
Third Avenue, New York, New York (hereinafter “133").

13. As a result of the damage to the premises, Plaintiffs
have suffered losses covered under the policy of insurance in at
least the sum of Seven Million Two Hundred Twenty-Five Thousand
Seven Hundred Eight ($7,225,708.00) Dollars.

14. On or about August 20, 2015 Plaintiffs, through a
representative, submitted a claim in the estimated amount of
$832,364.00 to Defendant for anticipated Loss of Income and
Extra Expenses arising out of the December 5, 2012 loss.

15. A Proof of Loss along with an estimate from Atlantic
Estimating LLC. was submitted to Defendant for the sum of Seven
Million Two Hundred Twenty-Five Thousand Seven Hundred Eight
($7,225,708.00) Dollars, less a Ten Thousand ($10,000.00)
deductible. (A copy of said Proof of Loss is annexed hereto as
Exhibit “2”).

16. Defendant rejected the Proof of Loss that was
tendered. (A copy of said letter dated August 28, 2015, rejecting

the Proof of Loss is annexed hereto as Exhibit “3”).

2 af 90
17. Defendant, through its representative, acknowledged
coverage for the damages suffered to Plaintiffs’ building at 129
Third Avenue. (Copies of letters, dated April 1, 2015 and August
28, 2015 establishing coverage are annexed hereto as Exhibits
“4” and “3” respectively).

18. Defendant was provided with Plaintiffs’ claim for
incurred expenses of $439,635.89 on June 2, 2015.

19. The August 28, 2015 letter, in pertinent part, states:
“Federal has acknowledged through York Risk Services that the
December 2012 damage to the building represents an occurrence
for which coverage is available under the policy...”

20. Such August 28, 2015 letter as well stated: “...Federal
will pay the reasonable and necessary costs for the repair or
replacement of the damaged property...”

21. Defendant did not pay Plaintiffs on the Proofs of Loss
submitted.

22. At the time suit was commenced, Defendant had paid
Plaintiffs but the sum of $15,871.62, net of depreciation and
deductible. (See letter from Defendant’s counsel dated April 1,
2015 annexed hereto as Exhibit “4”), as well as a second payment
in the sum of One Hundred Thousand ($100,000.00) Dollars by
check dated August 2, 2016.

23. A meeting was held at the site of the loss on April 7,
2015, attended, among others, by counsel for Defendant,

Defendant’s engineer, adjuster, and building consultant.

A nF 90
24, Defendant, through York Risk Services Group, first
estimated the cost of repairs to Plaintiffs’ premises occasioned
by the December 5, 2012 incident at the figure of $15,871.62,
net of depreciation and deductible.

25. Defendant conveyed to Plaintiffs’ representative that
its assessment of damages arising from the December 5, 2012
loss was the sum of One Hundred Twenty Thousand One Hundred
Twenty-Eight and 87/100 ($120,128.87) Dollars.(A copy of said
letter is annexed hereto as Exhibit “5”).

26. Demand was made upon Defendant to pay the balance of the
difference between the amount of One Hundred Twenty Thousand One
Hundred Twenty-Eight and 87/100 ($120,128.87) Dollars, and the
One Hundred Thousand ($100,000.00) Dollars already paid, such
difference being the sum of Twenty Thousand Twenty-Eight and
87/100 ($20,128.87) Dollars.

27. Plaintiffs are entitled to at least the sum of Seven
Million Two Hundred Twenty-Five Thousand Seven Hundred Eight
($7,225,708.00) Dollars, less the Ten Thousand ($10,000.00)
deductible.

ADDITIONAL FACTS

28. CORAL repeats and realleges and incorporates by
reference all the allegations herein as if more fully set
forth herein.

29. Defendant owed CORAL a duty to act within all applicable

standards of care in the underwriting of the subject policy.

BG af 9a
30. Defendant owed CORAL a duty to act within all applicable
standards of care in the servicing of the policy.

31. Defendant owed CORAL a duty to act within all applicable
standards of care in communicating about coverage under the
subj ee. po lL.ey..

32. Defendant had and has a fiduciary obligation to act and
take actions that were in CORAL’s best interest.

33. Defendant breached its fiduciary obligations to CORAL.

34. Defendant engaged York Risk Services Group to act as its
adjuster, including, inter alia, communicating with Plaintiffs,
Plaintiffs’ public adjuster; making and receiving materials and
information demanded from Plaintiffs.

35. On February 17, 2013 Steven Harwood, P.E., of the firm
SR Harwood Engineering, P.C., wrote a letter to the New York
City Department of Buildings (hereinafter “DOB”), enclosing
photographs a measurements, advising inter alia. that concrete
had been placed against Plaintiffs’ premises, that Plaintiffs’
building had been damaged as a result, that the concrete
placement imposed lateral forces against a wall of Plaintiffs’
premises which were greater than the wall had been designed to
resist, and that in the construction of 133 that Styrofoam was
used, asserting that Styrofoam is “preloaded” and does not
compress which could not therefore relieve the initial lateral

pre stress. (A copy of said letter is annexed hereto as Exhibit

MG) .

G&G nf 90
36. Harwood recommended in his February 13™ letter, in part,

that:

a) “All Styrofoam between the buildings [129 Third and
133 Third] above the first floor is to be removed.
This will relieve the wet concrete loading upon the
wall system; ”

b) “All concrete bearing against the 129 building
needs to be removed;” and

c) “All concrete adjacent to the 129 Building’s

columns needs to be removed to within the 133
property line, to respect the code stipulated
seismic separation, and to allow differential
movement between the buildings.
37. Plaintiffs provided Defendant with its estimate of the
costs to repair 129 along with other elements of its claim.
38. Plaintiffs provided Defendant with the estimate of
Atlantic Estimating, LLC.
39. Plaintiffs’ proposed methodology for effectuating the
repairs included:
a) to alleviate the pressure from the adjacent
building by demolishing part of the south facing
structural shear wall of the adjacent structure;
b) to repair the building facade to a watertight
condition by replacing the existing EIFS system
with a standing seam copper panel system; and
G) to perform interior repairs to all floors.
40. Suit was commenced by Plaintiff Coral Crystal LLC
against McArthur Morgan, LLC in 2012 in Supreme Court New York

County by the filing of a Summons and Complaint to which Index

No.: 158736/2012 was assigned.

Taf 90
41. Defendant commenced its own subrogation suit against
McArthur Morgan, LLC, and others, in New York Supreme Court,
bearing Index No.: 158239/2015, suing for a sum alleged to be in
“excess of the jurisdictional limit of [the] court.”

42. Defendant did not effectuate service upon McArthur
Morgan until sometime in September, 2015.

43. In its Amended Complaint in its action against McArthur
Morgan Defendant herein alleged (Plaintiffs’ building in such
action referred to as 201 East 14 Street, or alternatively as
the 201 building):

9. On or about June 21,2012, construction was commenced

at the property located at 133 Third Avenue, New York,

New York (hereinafter "133 Property"), to include the

erection of a new multi-story building.

10. During the course of the construction, lateral

forces were created against the 201 Building causing
severe damage to the building.

11. On December 5,2012, the northern wall of the 201

Building broke and/or crumbled.

44, On or about August 28, 2015 Defendant, through its
counsel, indicated that it intended to negotiate with the owners
of the premises 133 Third Avenue, McArthur Morgan, LLC.
Defendant made the decision to negotiate directly with McArthur
Morgan, LLC prior to having commenced its own subrogation suit
against McArthur Morgan, LLC and others. (A copy of said letter

is annexed hereto as Exhibit “3”).

Q nf 90
45. Defendant’s actions and inactions, including
negotiations with McArthur Morgan, were in derogation of its
obligations and duties owed to Plaintiffs.

46. Defendant’s actions and inactions, including its
negotiations with McArthur Morgan, undercut Plaintiffs’
positions and Plaintiffs’ claims against McArthur Morgan.
Said letter also contained the following:

The repair proposal as submitted appears to
incorrectly assume that the proposed stairway
is required to conform to building code
requirements. However, no building code or
other requirements have been specified which
would require such an elaborate or costly new,
yet temporary structure. In our investigation
of this issue, we have researched DOB
requirements and determined that such an
extensive temporary structure would not be
required. Instead, a temporary light metal
scaffolding type stairway with a roof and
safety netting will ve sufficient to meet
minimum building code requirements (assuming
any exterior stairway will not be necessary).

In this regard, we also draw your attention
to the following provisions in policy form 10-
02-1897 which provide coverage only for the
minimum requirements of building codes
affecting the demolition, construction or
repair of buildings, and which states in
pertinent part as follows:

B. Application Of Coverage

The coverage provided by this endorsement
applies only if both B.1 and B.2 are satisfied
and is then subject to the qualifications set

forth in B.3.

1. The ordinance or law:

QA af 90
a. Regulates the demolition, construction
or repair of buildings, or established
zoning or land use requirements at the
described premises; and

b. Is in force at the time of the loss.

But coverage under this endorsement applies
only in response to minimum requirements of
the ordinance of law. Losses and costs
incurred in complying with recommended
actions or standards that exceed actual
requirements are not covered under this
endorsement.

47. The quoted statement, made by Defendant’s representative,
wrongly asserts that the NYC Building Code would only have the
requirements stated.

48. The report of DBI Construction Consultants, LLC (“DBI”)
attached to counsel’s August 28, 2015 letter indicates that DBI
did a “preliminary study of the NYCDOB requirements” for a “light
metal stair tower.”

49. Another meeting was held at the loss site on September 3,
2015, at which time, inter alia, counsel for Plaintiffs and
Defendant attended, as did their respective adjusters, as well as
Defendant’s building and engineering consultants.

50. By email, with attachments, dated October 14, 2015,
Plaintiffs’ Public Adjuster, Karl Denison, responded to the
combined report prepared by DBI and Halliwell (Defendant’s

engineering consultant), enclosing attachments from Plaintiffs’

building consultant, and responding to DBI’s inquiries.

10

1A af 90
51. By email dated October 20, 2015, followed by letter of
November 12, 2015, Defendant’s adjuster, Cliff Hyde responded to
Karl Denison’s October 14, 2015. Included in such letter Hyde
stated: “... if any temporary ingress/egress is required, it will
only require a temporary stairway,” and “that a temporary
stairway with a light weight roof, enclosed with safety netting
will be acceptable.”

52. Hyde’s representations, as set forth in the prior
paragraph are inaccurate and not supported by the Administrative
Code of the City of New York (NYC’s Building Code).

53. Karl Denison replied to Hyde’s October 20, 2015 letter by
email dated October 23, 2015, advising, in part, that Hyde’s
letter was “not responsive to the insured’s claim.”

54. On November 11, 2015 Karl Denison wrote to Hyde again
stating:

You wrote on October 23rd " the meeting dates which
you propose for next week will not be possible. Once
we have prepared our response, which we anticipate
will be within the next two weeks, we will forward
same to you and we can then set up a meeting,
including at the site if you request." Two weeks has
passed and we've yet to receive a response or
proposed meeting dates. When can you provide a date
certain of a response and prosed dates to meet with
us?

55. Hyde responded by letter dated November 12, 2015, which
referred to Structural Engineering’s Drawings “S-110.00-111.00,”
(plans prepared on behalf of 37% Ave.) stating same were

approved by the DOB.

1]

11 af 90
56. Hyde’s November 12, 2015 letter as well stated that
[Defendant] was “continuing to explore if a satisfactory
arrangement could be made with the owners of 133 3°? Ave. to
allow a repair of the EIFS of the Coral building from the
exterior of 129 37 Ave.

57. Hyde’s November 12, 2015 letter included as an attachment
DBI’s November 6, 2015 “Interim Claim Analysis Report.”

58. DBI’s November 6, 2015 “Interim Claim Analysis Report”
reflects that DBI was told and accepted the representation by
ownership of 133 3™* Ave. that its plans had “been approved,
subject to inspection.”

59. Another meeting was held among representatives of
Plaintiffs, Defendant and the owners of 133 3°° Ave on December
3, 2015.

60. After the meeting of December 3, 2015, counsel for
Defendant forwarded engineering drawings counsel had just
received detailing proposed work to be performed at the 133 3*°
Avenue property.

61. After the meeting of December 3, 2015, and on that date,
Plaintiffs’ adjuster forwarded to Defendant’s representatives a
probe report prepared by Montrose Surveying detailing some of the

encroachment of concrete into Plaintiffs’ building.

12

19 AF 90
62. On December 4, 2015 Plaintiffs’ adjuster emailed
Defendant’s representatives and, in part, wrote:

Yesterday you as well claimed that the plans
that were provided from 133 Third Avenue's
representatives were approved by the DOB. You
as well stated that you had been advised that
the work set forth in the plans was going to
begin shortly. The plans indicate that there
will be no disturbance of the insured's
building. As such you've consider them as fact
and essentially having been completed as part
of your repair scheme methodology , ignoring
the insured claim. How can you support this
knowing of the concrete encroachment on and
into the insured building and again
acknowledged during the meeting? In that you
and your consultants have been advised by the
insured on multiple occasions that the initial
plans you advised had been approved were not
accurate, how do you reconcile that Chubb
nevertheless has predicated its "settlement"
position upon such plans and the
representations made by 133 Third Avenue
especially when you , and your own experts know
that the plans are false in representation?
(Emphasis supplied).

xk * *

In response to our request for the names of any
contractor yesterday who has reviewed your
scheme and would perform the repairs Chubb
outlined, while stating that there would be
dozens, you as well stated that you were
unaware of even one who had said they would
perform the repairs for the figure you've
proposed. Do you really expect the insured to
base settlement on inaccurate plans?

kK Ke *

You stated that the DOB says a scaffolding/temporary
type exterior staircase is sufficient for the insured's
use . Would you please provide any and all documents,

13

12 nf 9O
emails, notes of any and all communications received by
anyone from the "Chubb team" from the NYC DOB wherein
the NYC DOB made any representations concerning a
"scaffold" or any such temporary staircase?

63. Defendant has never responded to the information
requested in the last paragraph.

64. Plaintiffs’ adjuster wrote Defendant’s representatives on
December 17, 2015 stating, in part:

After much discussion surrounding the damages

the insured has sustained we were pleased that
Chubb confirmed that there "has never been an issue with
coverage." It was as well heartening to have Chubb confirm that
concrete from the 133 Third Avenue construction site is either on
the EIFS, or that the concrete has penetrated through the EIFS
and through the foam board, and that it has pushed against and
through the insured's EIFS.

During each of the last two meetings, that is
yesterday's meeting and the meeting of December
4th, Chubb promoted a plan that is still
theoretical, and relies heavily upon actions to
be taken by the adjacent property owner. Such
plan has well was promoted without specificity
as to the means and methods to be utilized,
without any critical construction path
schedule, and without the name of ANY
contractor that would be willing to perform the
promoted repair process.

As we mentioned yesterday we cannot understand,
and we cannot recommend that the insured agree
to a proposed repair process which is
predicated on something that may or may not
occur. While the New York City Department of
Buildings may someday approve the proposed
plan, it appears based upon the
misrepresentations made by those representing
133 Third Avenue, and based upon the insured's
premises being used as a dormitory for N.Y.U.
that the plan likely will not be approved, and

14

TA nF 90
if it were to be approved, that it would
quickly be shut down. Yesterday again we
stated the insured has suffered damage, that
the claim submitted reflects a claim based on
current actual conditions, not based upon
theoretical conditions and scenarios that may
or may not occur, which, as noted rely upon
actions of the adjacent property owner. The
claim as submitted is in accordance with the
policy of insurance and should be honored.
There is no other estimate or plan that now
exists based upon the present condition of the
insured's building.

We now understand that Chubb's evaluation of
the claim yields a loss measurement of
$735,028.00. All Chubb representatives
concurred that such loss measurement is ona
repair basis and not subject to depreciation.
While neither we nor the insured agrees that
$735,028.00 reflects the full measure of the
insured's loss, given that Chubb confirmed
that there were no coverage issues, and that
the only issues that exist are how best to
repair the insured's property we ask why Chubb
has not paid the undisputed loss measurement it
admits is owed. As was promised at the
meeting, Chubb was to be contacted with a
request for payment of the undisputed amount
owing. We recognize that Chubb has not stated
that the $735,028.00 is the undisputed amount.
Nevertheless, upon the facts set forth above it
would appear to be the only sensible
conclusion.

(Emphasis supplied).

65. By email of January 4, 2016, Plaintiffs’ adjuster wrote
to Defendant’s counsel and adjuster including the following:
You have provided and evaluation of the claim
submitted which indicates an analysis of
$1,560,221 and a subsequent analysis of

$735,028. When we met on December 16th 2015
Cliff acknowledged the loss evaluation was not

15

TR nF 90
subject to depreciation. He did so when I asked

what Chubb's Actual Cash Value calculation was

of the insured loss. Unless there is another

calculation Chubb has of the claim submitted

Chubb should be issuing payment commensurate

with the minimum undisputed amount of $735,028.

Since Chubb and you as their representatives
have acknowledged the loss is covered that payment at a minimum
should be issued immediately without any further delay.

On June 2nd 2015 we provided you via DropBox
incurred expenses, supported by invoices in the
amount of $439,635.89. Repeatedly you've stated
you would review the invoices and get back to
us about issuance of a second payment to the
insured. Why has this not been done?
Respectfully please explain why is Chubb
withholding payments clearly due the insured?

66. Although Defendant was provided with Plaintiffs’ claim
for incurred expenses of $439,635.89 on June 2, 2015, Defendant
refused to pay Plaintiffs for such incurred expenses.

67. By letter of January 7, 2016, counsel for Defendant
advised that the owners of 133 3°? Ave. had filed plans with the
NYCDOB on June 17, 2015 which had been approved.

68. Defendant, its adjuster, and counsel ignored the repeated
advice that the plans filed on behalf of the owners of 133 3*°
Ave. were inaccurate, and that the NYCDOB had subsequently issued
a SWO and rejected the plans.

69. Defendant’s counsel’s January 7, 2016 letter as well

threatened Plaintiffs. Such letter by counsel included:

We expect the insured will have the opportunity

16

16 nf 90
to begin preparation for the actual north wall
repair from the exterior with a contractor of
its choosing. Should the insured refuse to
avail itself of an opportunity to perform the
repair from the exterior and mitigate the
claimed repair costs, Chubb will take such fact
into account as part of its ultimate evaluation
of the insured’s claim and the determination of
any amount which may be owed.

70. Counsel’s letter also stated Chubb disagreed that it was
obligated to pay Plaintiffs for Plaintiffs’ incurred expenses of
$439,635.89.

71. Another meeting was held at the Plaintiffs’ premises
attended, inter alia, by representatives of Plaintiffs, Defendant
and the representatives of the owners of 133 37° Ave. on February
10, 2016.

72. Defendant, through York, sent Plaintiffs’ adjuster a
letter dated March 2, 2016 claiming that Plaintiffs’ proposed
methodology of effectuating repairs had not been demonstrated to
be feasible.

73. Other than proffering the plans prepared on behalf of the
owners of 133 37° Ave., Defendant did not offer it’s own plans as
to how to repair or remediate the damages caused to Plaintiffs’
premises.

74. Such March 2, 2016 letter as well indicated that

Defendant would “not agree at [such] time to issue an actual cash

value payment based” on Plaintiffs’ submitted claim.

17 nf 940
75. Plaintiffs’ adjuster responded to such March 2, 2016

letter on March 4, 2016 stating, in part:
On numerous occasions you and your consultants
have stated "we don't know if there is concrete
anywhere else except in the one unit" now the
insured make's an offer to open up areas to
determine one way or other if there concrete in
and on the building and you now decline to meet
with us.
Your letter also neglects to reflect quite a
bit of our discussion and your agreement that
our positions were not unfounded. In fact it
concerns me that there may not be much chance
of resolution in this claim through adjustment
if you are unwilling to state all of the facts
when addressing our discussion, only focusing

on those self-serving out of context
statements.

76. Defendant predicated its opinion based, in part on,
submissions to the NYCDOB filed on behalf of Mcarthur Morgan.
such plans were improper for they failed to show the encroachment
into plaintiffs’ building.

77. Defendant was repeatedly advised that such plans were
inaccurate. Defendant was provided photographs (see Exhibit “7”
attached), evidencing some of the encroachment which evidences
that the plans filed by McArthur Morgan were inaccurate.

78. By letter dated April 13, 2016, Defendant’s adjuster
advised that Defendant had we have “arranged for a license
agreement with the neighboring property owner, McArthur Morgan,
for access to make the exterior repair [to Plaintiffs’

premises].” (See Exhibit “5” annexed hereto).

1909 nf 90
79. The same April 13, 2016 letter included as well:

We are advising you and the insured of this
because it is necessary for the insured to have
its contractor(s) prepared to proceed with the
exterior repair of its north wall upon final
execution of the access agreement with 133 3rd
Ave. The $425,000 access license fee will be
paid for in full by Federal Insurance Company,
along with the cost of the necessary exterior
repair work, net of the prior building repair
advance.

(Emphasis added).

80. The April 13 letter as well included the following
threat:

Should the insured refuse to avail itself of
this opportunity to perform the repair from the
exterior, Federal Insurance Company will
nevertheless take this repair opportunity into
account as part of its evaluation and final
adjustment of the insured’s claim for exterior
repair costs.

81. The permitted work to which Defendant’s adjuster referred
was revoked by the NYC DOB on or before April 13, 2016 (See
Exhibit “8” annexed hereto).

82. Permitted work relating to 133 3°? Ave. under permit
numbers 122563387-01-EW OT; 120643330-05-PL; 120643330-01-NB; and
120653330-01-EO PN were all revoked by the NYCDOB on or before
April 13, 2016. (See Exhibit "9" annexed hereto).

83. By letter dated April 14, 2016, Plaintiffs’ adjuster
transmitted Exhibit “9,” evidencing the revocation of permits for

work to be performed at the 133 3°° Ave. premises to Defendant’s

adjuster.

19

TO wf 90
84. Plaintiffs’ adjuster’s April 14, 2016 letter included the
following:

“...you have presented drawings upon which you
and your consultants have indicated your repair
value is based off of, which you know to be
inaccurate, and not reflective of the known
field conditions.”

85. Through the date of this Complaint, Defendant has failed
to have provided any of its own plans as to how to repair
Plaintiffs’ premises.

86. Defendant has stated that the repairs to 129 should be
made from the exterior of the 129 premises.

87. Defendant has relied upon drawings of Structural
Engineering Technologies, PC filed on behalf of with the DOB, to
wit drawings “S-110.00" and “S-111.00" (hereinafter “133's
drawings”) to support its assertion that the repairs to 129
should be made from the exterior of the 129 premises.

88. Plaintiffs’ representatives advised Defendant’s
representatives that 133's drawings are inaccurate.

89. Plaintiffs’ representatives advised Defendant’s
representatives that 133's drawings, in error, allege that the
assertion in such drawings that the “existing adjacent” building

[129] would not be disturbed during the work covered by such

drawings is impossible.

20

YN AF 94
90. Plaintiffs’ representatives advised Defendant’s
representatives that 133's drawings fail to provide for a Tenant
Protection Plan for 129.

91. By letter dated March 25, 2015 to counsel for Defendant,
the following request was made: “...please advise if Federal
Insurance Company has any coverage issues, in order that we can
properly respond.” (A copy of said letter is annexed hereto as
Exhibit “10”).

92. By email dated October 20, 2015, and again on November
12, 2015 by letter, Defendant’s adjuster, Clifford W. Hyde, Jr.,
noted that “the major points of variance [between the parties]
appear to relate to the nature of any temporary ingress/egress
required while the repair is being made.” (A copy of said email
and letter are annexed hereto as Exhibit “11”).

93. In Hyde’s November 12, 2015 letter, Hyde as well
represented that a drawing prepared on behalf of the owners of
133 Third Avenue, New York, New York, being the: “November 19,
2013 two page drawing by Structural Engineering Technologies, PC;
Drawing S-110.00-111.00, which bears a June 17, 2015 DOB approval
stamp” was a “public record on file with DOB.” {Hereinafter “the
drawing”).

94. Hyde stated in such letter, referring to “the drawing”
referenced in the preceding paragraph, that: “[W]le are informed

that the DOB has approved the work shown on it subject to an

21

91 nF 94
inspection.”

95. Defendant’s counsel and Defendant’s adjuster have been
advised on at repeated occasions that “the drawing” that was
filed contained inaccuracies.

96. Defendant has failed to pay the balance of Plaintiffs’
claims to which Plaintiff is entitled to recover.

97. Defendant is obligated to pay Plaintiffs at least the
sums of the estimated amount of $832,364.00 to Defendant for
anticipated Loss of Income and Extra Expenses, as well as the sum
of Seven Million Two Hundred Twenty-Five Thousand Seven Hundred
Bight ($7,225,708.00) Dollars, less a Ten Thousand ($10,000.00)
deductible for damages to Plaintiffs’ premises.

AS AND FOR A SECOND CAUSE OF ACTION

 

98. Plaintiffs repeat, reiterate and reallege each and every
allegation contained in the previous paragraphs, as if more fully
and completely set forth at length herein.

99. Defendant, by and through its agents and employees, had a
duty to fairly, timely and accurately adjust Plaintiffs’ claims.

100. Defendant failed to fairly, timely and accurately adjust
Plaintiffs’ claims following the loss.

101. Defendant ratified the actions of its agents and
employees by failing to pay Plaintiffs’ losses pursuant to the

Subject Policy.

dd

99 anf 90
102. Plaintiffs anticipate incurring additional consequential
losses, inter alia, related to litigation costs, attorney’s fees,
architect fees and engineering fees related to this claim.

103. Defendant has breached the covenant of good faith and
fair dealing that is implicit in the contract of insurance
between Plaintiffs and Defendant, by not investigating and
responding to Plaintiffs’ claims in good faith, and by
deceptively misrepresenting facts related to Plaintiffs’ claims
for this loss.

104. Defendant has breached the covenant of good faith and
fair dealing that is implicit in the contract of insurance
between Plaintiffs and Defendant, by not paying for the claim in
a timely manner.

105. Defendant has breached the covenant of good faith and
fair dealing that is implicit in the contract of insurance
between Plaintiffs and Defendant by its failure to pay
Plaintiffs’ claims in their entirety.

106. The breach of contract and bad faith conduct of
Defendant is a proximate cause of the consequential damages to
the Plaintiffs.

107. The parties to this policy necessarily knew and should

23

Y2 nf 94
have known that a breach of the covenant of good faith and fair
dealing by Defendant would necessarily cause Plaintiffs to incur
further losses including, but not limited to the aforementioned
costs, fees and litigation expenses as a consequence of
Defendant’s breach.

108. As a result of the foregoing, Plaintiffs have sustained
damages, including consequential damages, in the amount of at
least the sums of the estimated amount of $832,364.00 to
Defendant for anticipated Loss of Income and Extra Expenses, as
well as the sum of Seven Million Two Hundred Twenty-Five
Thousand Seven Hundred Eight ($7,225,708.00) Dollars, less a Ten
Thousand ($10,000.00) deductible for damages to Plaintiffs’
premises.

AS AND FOR A THIRD CAUSE OF ACTION

109. Plaintiffs repeat, reiterate and reallege each and every
allegation contained in the previous paragraphs, as if more fully
and completely set forth at length herein.

110. Defendant has engaged in misleading and deceptive
conduct by failing to adequately investigate and assess
Plaintiffs’ claims, failing to pay Plaintiffs’ claims, and
requiring Plaintiffs to retain counsel and commence litigation in
order to obtain policy benefits.

111. Defendant has engaged in misleading and deceptive

24

QA nf 90
conduct by constructively denying the balance of Plaintiffs’
claim without basis.

112. As a result of Defendant’s misleading and deceptive
conduct, Plaintiffs have had to institute this action in order to
obtain payment for their claims.

113. The misleading and deceptive actions of Defendant and
its agents and employees toward Plaintiffs, in failing to
promptly and properly investigate, assess, pay, adjust, appraise
and/or otherwise pay and recompense Plaintiffs for their losses
pursuant to the policy constitute deceptive business acts and
practices, as proscribed by Section 349 of the General Business
Law of the State of New York.

114. Defendant’s coverage form in the policy is a standard
form issued to many similarly situated insureds in New York State
and Defendant’s conduct is of a nature that is likely to be
repeated in the future.

115. As a result of the actions complained of, Plaintiffs are
entitled to treble damages up to One Thousand Dollars
($1,000.00), plus reasonable attorneys’ fees.

AS AND FOR A FOURTH CAUSE OF ACTION

116. Plaintiffs repeat, reiterate and reallege each and every

allegation contained in the preceding paragraphs, with the same

force and effect as if more fully and completely set forth at

23

Qe nF 90
length herein.

117. Plaintiffs contend that Defendant failed to promptly and
properly investigate, assess, pay, adjust, appraise and/or
otherwise pay and recompense Plaintiffs for their losses pursuant
to the policy.

118. Defendant has thus far not reimbursed Plaintiffs for all
losses incurred.

119. As a result, there is an actual controversy among the
parties on the issue of how much Plaintiffs may recover under the
policy for their losses.

120. Plaintiffs assert this cause of action for Declaratory
Judgment as there must be a prompt and expedited judicial
determination as to what compensation is owed by Defendant for
Plaintiffs’ losses.

121. Unless the rights of the Plaintiffs and the liabilities
of the Defendant are promptly adjudicated, jointly, in one forum,
severe injury will result to the Plaintiffs.

122. As a result of the foregoing, this Court should declare
that the Defendant in this case is responsible and liable to
Plaintiffs for its failure to promptly and properly assess and
pay Plaintiffs’ losses.

AS AND FOR A FIFTH CAUSE OF ACTION
123. Plaintiffs repeat, reiterate and reallege each and
every allegation contained in the preceding paragraphs, with the

same force and effect as if more fully and completely set forth

26

V6 af 90
at length herein.

124. Plaintiffs have petitioned this Court to compel
Defendant to participate in appraisal.

125. Should the appraisal proceed, Plaintiffs demands that
the Court compel Defendant to pay to Plaintiffs the amounts
awarded in such appraisal.

WHEREFORE, Plaintiffs respectfully demand judgment as
follows:

(a) On the First Cause of Action against Defendant in at
least the sums of the estimated amount of $832,364.00 to
Defendant for anticipated Loss of Income and Extra Expenses, as
well as the sum of Seven Million Two Hundred Twenty-Five
Thousand Seven Hundred Eight ($7,225,708.00) Dollars, less a Ten
Thousand ($10,000.00) deductible for damages to Plaintiffs’
premises;

(b) On the Second Cause of Action against Defendant in at
least the sums of the estimated amount of $832,364.00 to
Defendant for anticipated Loss of Income and Extra Expenses, as
well as the sum of Seven Million Two Hundred Twenty-Five
Thousand Seven Hundred Bight ($7,225,708.00) Dollars, less a Ten
Thousand ($10,000.00) deductible for damages to Plaintiffs’
premises;

(c) On the Third Cause of Action against Defendant in the
amount of One Thousand Dollars ($1,000.00), plus reasonable
attorneys’ fees; and

27

OT nf 90
(d) On the Fourth Cause of Action declaring that Defendant
in this case is responsible and liable to Plaintiffs for its
failure to promptly and properly investigate, assess, pay,
adjust, appraise and/or otherwise pay and recompense Plaintiffs
for their losses, plus consequential damages including attorneys’
fees, litigation costs and expenses, in an amount to be
determined by the Court, together with interest thereon from
October 29, 2012, and the costs and disbursements of this action;
and

(e) On the Fifth Cause of Action, declaring that Defendant
is liable to pay Plaintiffs for the sums awarded in appraisal,
should appraisal proceed;

Altogether with interest, punitive damages, attorneys’ fees,
cost and disbursements of this action.

Dated: New York, New York
January 4, 2017
yours, etc.,

WILKOFSKY, FRIEDMAN,
KAREL & CUMMINS

 

By:
DAVID B. KAREL
Attorneys for CORAL REALTY,
LLC, CORAL CRYSTAL, LLC
299 Broadway - Suite 1700
New York, New York 10007
(212) 285-0510
20151/159125.1L12
DK: dp
28

VQ af 9G
VERIFICATION

STATE OF NEW YORK )
}ss.t
COUNTY OF NEW YORK  )

IT, CRIS ALCAMO, being duly sworn, says:

I am the Chief Financial Officer of the Plaintiff
corporations in the within action; I have read the Verified
Complaint and know the contents thereof; and the same is true to
my own knowledge, except as to the matters therein stated to be
alleged upon information and belief, and as to those matters I
believe it to be true.

CORAL REALTY, LLC, and CORAL
CRYSTAL, t et al.

‘,

 

— “ vom “>

 

CRIS ALCAMO, CFO

Sworn to before me this
10% ail of January 2017

3

Nba, A Kit te CER,

NOTARY PUBLIC

 

LEAH RIMAN
Notary Public, State of New York
No. O1RI6061956
Qualified in Kings County
Commission Expires July 23, 2017

90 nf 940
